Warren E. Burger: We will hear argument next in 79-8, United States v. Raddatz. Mr. Levander, you may proceed whenever you are ready.
Andrew J. Levander: Thank you, Mr. Chief Justice and may it please the Court. This case is here on the government's petition to review a decision of the United States Court of Appeals for the Seventh Circuit. At issue is the construction and the constitutionality of the Federal Magistrates Act. The respondent, who has previously been convicted of numerous crimes, was indicted in the United States District Court for the Northern District of Illinois on one count of unlawful receiving a firearm. Prior to trial, the respondent moves to suppress various statements he had made to the Chicago police at the time of his arrest and also to federal agents on two subsequent occasions. The respondent claimed that these statements were inadmissible as a matter of both Fourth and Fifth Amendment law. In accordance with section 636(b)(1)(B) of the Federal Magistrates Act, the District Court designated a magistrate to conduct and evidentiary hearing regarding respondent's pretrial suppression motion. Following an extensive hearing, the magistrate made proposed findings of fact, rejecting respondent's claim. In particular, the magistrate found that the testimony of the federal agents was more credible than that of respondent and he recommended that the motion be denied. The District Court thereafter, pursuant to section 636(b)(1)(C) of the Federal Magistrates Act, made a "de novo determination" of respondent's motion. That is, the District Court made a thorough review of the transcript of the hearing held before the magistrate, the magistrate's report and the submission of the parties, and he thereafter denied the motion to suppress evidence. Subsequently, the respondent was convicted based on the evidence at the suppression hearing and some stipulated facts. On appeal, however, the Court of Appeals reversed. The court first acknowledged that the proceedings in the District Court had complied with the Federal Magistrates Act. The court further found that the Federal Magistrates Act did not violate Article 3 of the Constitution. Nonetheless, the court concluded that the due process clause of the Constitution requires the District Court either to defer to the magistrate's proposed findings of fact or to rehear the testimony itself. And since the statute prohibits the deference that the court felt that the due process clause requires, the Court of Appeals sent the case back to the District Court for a second duplicative suppression hearing to be conducted personally by the District Court.
William H. Rehnquist: Mr. Levander, what if after the denial of the suppression motion but at the point at the trial of the case, where the government sought to introduce the confession, the defendant had objected and said under Jackson v. Denno, an opinion of this Court, I am entitled to the judge's determination as to whether it is voluntary or nog before it goes to the jury?
Andrew J. Levander: Well, it wasn't a formal trial, as I understand it. The trial was based on the stipulations and the transcript.
William H. Rehnquist: Well, that is how lots of trials are conducted nowadays, because the defendants don't have any defense if they lose their suppression motion.
Andrew J. Levander: Right.
William H. Rehnquist: But let's suppose we are talking about a defendant who really did have a defense and had an argument to make, not only his confession was involuntary but he had witnesses to put on and an alibi and that sort of thing, do you think that the District Judge would have been required under those circumstances, when the confession was offered at trial, to conduct a hearing and listen in person to the suppression motion?
Andrew J. Levander: Let me understand your question, Mr. Justice Rehnquist. In your hypothetical, the defendant moved prior to trial and had a hearing before a magistrate?
William H. Rehnquist: Had exactly what he got in this case.
Andrew J. Levander: No. Again, that would be the same thing as this case. Once the magistrate has conducted the hearing and a District Court has made its de novo determination of the motion, that is the end of the ball game. Now --
William H. Rehnquist: You would say he has already gotten everything that Jackson got?
Andrew J. Levander: That's right, he has had an impartial arbiter evaluate his testimony and thereafter the District Court makes its de novo determination of the motion. He has gotten more in fact than what Jackson v. Denno requires.
Byron R. White: Then I suppose -- what happens under the federal procedure now in the federal court? The evidence as to the -- if it is jury trial, the evidence as to voluntariness goes to the jury, too, doesn't it?
Andrew J. Levander: That's right, under 18 U.S.C. 3501 (a) or (b).
Byron R. White: So the only function of the hearing in the federal system is to make sure that the jury is entitled to hear the evidence?
Andrew J. Levander: That's right, and in Jackson v. Denno, of course --
Byron R. White: And they can reject it?
Andrew J. Levander: That's right. In Jackson v. Denno, of course, the Court held that the jury that determines guilt or innocence is not permitted to make that initial determination.
William H. Rehnquist: But you say that somehow a magistrate is more impartial and more neutral than a jury in making that sort of determination.
Andrew J. Levander: Well, I don't know how you would compare one to the other, Mr. Justice Rehnquist, but I would say that he is an impartial arbiter, he is not some person off the street. He is a federal employee who -- you know, there is no claim in this proceeding that the magistrate misconducted the hearing in any way.
William H. Rehnquist: Well, there is no claim in most proceedings that juries have misbehaved either, and yet Jackson v. Denno says you can't submit a confession to them without --
Andrew J. Levander: I think you can. In a footnote in Jackson v. Denno and also in Lego v. Twomey, the Court reiterated that you could give it to a jury, it just can't be the same jury that decides guilt or innocence. In other words, you could have a suppression hearing at which a jury was empaneled and listen to the evidence and made a determination of voluntariness. Thereafter at trial you would have to have another jury decide the question of guilt or innocence. The Court made quite clear in both Jackson v. Denno and in Footnote 9, I believe it is, of Lego v. Twomey that it has just got to be a neutral fact-finder, that is the trial judge, another judge or another jury. It just can't be the jury that tries guilt or innocence.
William H. Rehnquist: Which presumably is not a neutral fact-finder?
Andrew J. Levander: Well, the theory I think in Jackson v. Denno is that the jury will be misled as to the question of voluntariness because it will look to reliability. And since the question of voluntariness does not involve the question of reliability but rather involves solely the question of the policeman's behavior or the constable's conduct, the Court said that due process requires that a neutral fact-finder that is not concerned with guilt or innocence make the determination. In this Court, the respondent makes essentially three claims --
Warren E. Burger: Before you go on, is there anything final about the magistrate's recommendation?
Andrew J. Levander: It is not final. It is not determinative and he has no power to make a determination. The statute divides pretrial matters into two kinds of categories. As to most pretrial matters, which I will call procedural for want of a matter nomenclature, or subsection (a) matters, the magistrate is authorized to "hear and determine the matter," and as to that the District Court makes a review as if it were a court of appeals. That is, it can reverse for errors of law and for findings of fact which are clearly erroneous. However, as to subsection (b) or case dispositive motions as are sometimes referred to, which include prisoner petitioners, motions to suppress evidence in a criminal case, prisoner petitions regarding the conditions of confinement, as to those kinds of more important motions, Congress established a different standard of review, that is the magistrate only makes a proposed finding of fact and recommendations of law and it is the District Court which actually must make the decision, and he does not have to give a clearly erroneous deference to the fact-finding or --
Byron R. White: The judge in those -- in those kinds of cases, the district judge has more than two choices.
Andrew J. Levander: That's correct.
Byron R. White: He can hold a hearing himself.
Andrew J. Levander: He could. He is empowered to do that. He is also empowered to send it back to the magistrate for further hearings, to recommit the matter.
Byron R. White: Or he can accept it.
Andrew J. Levander: Accept, reject or modify in whole or in part.
Byron R. White: Well, he can hold a hearing himself if he thinks -- if someone convinces him that he really ought to hear the witnesses himself --
Andrew J. Levander: That's correct.
Byron R. White: -- he can hear them.
Andrew J. Levander: That's right. But the Court of Appeals in this case for good reason concluded that there was no abuse of discretion in not holding such a hearing.
Thurgood Marshall: We realize that in some cases a motion to suppress is a determination of guilt or innocence.
Andrew J. Levander: Well, it may, as Mr. Justice Rehnquist pointed out a few moments ago, be determinative of the trial. But in Lego v. Twomey, this Court made quite clear that the question at the suppression hearing, clearly a voluntariness hearing has nothing whatsoever to do with guilt or innocence. And as has been repeated by this Court on many occasions, and a question -- we don't denigrate the importance of suppression hearings in terms of effectuating constitutional rights --
Thurgood Marshall: Do you know how many narcotics cases go to trial after the denial of a motion to suppress?
Andrew J. Levander: Well, I suspect that there are a fair number of guilty pleas if the defendant loses --
Thurgood Marshall: A fair number, about 80 or 90.
Andrew J. Levander: I don't know specifically at this point. Our position and a critical question on the statutory matter is what is a "de novo determination." Our position is quite clear. A de novo determination is a thorough review of the evidence induced before the magistrate, the magistrate's report and submission of the parties. The respondent's position is not quite so clear. They say that de novo determination means what we say it means some of the time, but other times it means a de novo hearing, and they distinguish and they say that it means that a de novo hearing any time that the credibility of the witness is called into question, in other words any time there is a conflict in testimony. But of course in a suppression hearing, and certainly habeas proceedings and all of those kinds of proceedings, virtually every pretrial hearing is going to involve conflicting testimony, so therefore respondent's real position I take it is that in most cases two hearings will be required.
John Paul Stevens: Well, even if there isn't conflicting testimony, in a sense questions of credibility are almost always at issue, aren't they, to the extent that a judge or a magistrate has the right to ignore uncontradicted testimony?
Andrew J. Levander: That's true. Although respondent hasn't addressed that claim as to whether or not they would think, you might ask them whether or not a second hearing would be required. At the outset, it is quite apparent in our view that the act, that respondent's construction of the act would utterly defeat Congress' purpose. Congress enacted the Magistrates Act to relieve the District Courts from the tremendous burden in litigation. The statistics are fairly overwhelming. And in particular, Congress said in 1976, when it amended the act, we want magistrates to conduct these kinds of evidentiary hearings. To require two hearings in every case would just obviously defeat what Congress sought to do, to relieve the District Courts of pretrial matters so that they could conduct trials and make decisions.
John Paul Stevens: I suppose it wouldn't really be in every case, although it would be most cases because I suppose the parties could stipulate that they would accept the determination of the magistrate.
Andrew J. Levander: They could consent to it, that's right. I don't think the respondent could contest it, but the respondent here of course did not consent.
John Paul Stevens: Right.
Andrew J. Levander: The language in the legislative history of the act squarely refute respondent's claim. The act does not say the District Court is required to make a de novo hearing of the evidence. It says it must make a de novo determination of the magistrate's report. This distinction in language makes it clear, it seems to us, that there is not a de novo hearing requirement. It is simply, on contrast to subsection (a) motions, a kind of review pattern. It is not the clearly erroneous pattern. It is a de novo determination pattern. Moreover, the act itself empowers the District judge to conduct a second hearing. Now, if that grant of power be wholly unnecessary, if de novo determination meant de novo hearing, the power would already be there. Obviously Congress thought it meant something else. Finally, where Congress thought it important in the body of the act to require the District Court to make a second hearing or to reheat the testimony, it expressly provided. 636(d) talks about contempt proceedings. When contempt occurs before a magistrate, Congress specifically stated that the District Court must hear the testimony. Here, however, he only must make a de novo determination, something quite different.
Warren E. Burger: Isn't there a special reason for that, for perhaps he would include among the witnesses on the contempt matter the testimony of the magistrate himself or herself?
Andrew J. Levander: That is exactly right, Mr. Chief Justice. The legislative history I think answers any questions on this point. The original version of the 1976 amendment provided that the District Court would have to rehear the testimony. Congress rejected this language and said instead of hear de novo, they put in de novo determination, and the legislative history makes clear that that language comes from a Ninth Circuit decision called Campbell v. United States District Court, which is quoted at length and with approval in the House report accompanying the 1976 amendment. In Campbell, the Court of Appeals concluded that a District Court could designate a magistrate to conduct a suppression hearing and that thereafter the District Court make a de novo determination of the motion, which did not mean that it had to rehear the testimony. And the report itself, the House report itself states that, and I roughly quote, "use of the words de novo determination is not intended to require the district judge to conduct a new hearing on contested issues," squarely and flatly refuting the respondent's construction of the act.
William H. Rehnquist: Well, what if this case had gone to trial not on the testimony of the suppression motion but just after the motions made a regular trial on guilt or innocence and a question was raised as to the admissibility of a point of evidence which required a determination by the judge as to whether the evidence was admissible, do you think it would have been permissible for him to say, well, you present this testimony to a magistrate?
Andrew J. Levander: Well, that would not be a pretrial motion --
William H. Rehnquist: No.
Andrew J. Levander: -- and the act speaks about pretrial motions, so therefore I don't think it would be statutory power to do that. I think that --
William H. Rehnquist: Do you think it would be constitutional?
Andrew J. Levander: Yes, although it would be a very unusual circumstance for a district judge to do that, because it would certainly delay the process and it would be hard for me to imagine a hypothetical where a district judge would really want to do that. Normally questions of admissability can be determined quite readily during the course of trial, and a district judge would have no reason to. But where he knows that he can set up his schedule and designate magistrate to conduct certain pretrial motions, then he would be inclined to do so.
Warren E. Burger: You are not suggesting that in a jury trial a judge could stop the trial and refer something to a magistrate after the trial has commenced?
Andrew J. Levander: No, under the statute he would have no power to do that?
Warren E. Burger: The statute doesn't permit him to do it.
Andrew J. Levander: That's right. I think Mr. Justice Rehnquist was asking me whether hypothetically the statute provided that, would it be constitutional, and I didn't see any problem. The respondent defends the --
Warren E. Burger: We will resume there at 1:00 o'clock.